 

--------------------------------------------------------------------------------

Exhibit 10.2

 
FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of July 31, 2008, by and among
NORTHERN BORDER PIPELINE COMPANY, a Texas general partnership (the “Borrower”),
the several banks and other financial institutions from time to time party
hereto (collectively, the “Lenders”), SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent (the “Syndication
Agent”) and BMO CAPITAL MARKETS, CITIBANK, N.A., and MIZUHO CORPORATE BANK,
LTD., as Co-Documentation Agents.


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders, the Swingline Lender, the Issuing Bank, the
Administrative Agent and the other agents party thereto are parties to a certain
Amended and Restated Revolving Credit Agreement, dated as of April 27, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders and the Issuing Bank have made certain financial
accommodations available to the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender, the
Issuing Bank and the Administrative Agent amend certain provisions of the Credit
Agreement, and subject to the terms and conditions hereof, the Lenders are
willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders, the Swingline
Lender, the Issuing Bank and the Administrative Agent agree as follows:


1. Amendments.
 
(a)  Section 1.1of the Credit Agreement is hereby amended by adding the
following definition of Bison Pipeline Acquisition Agreement in the appropriate
alphabetical order:
 
“Bison Pipeline Acquisition Agreement” shall mean that certain acquisition
agreement between the Borrower and TransCanada Pipeline USA Ltd. or its wholly
owned subsidiary in form and substance satisfactory to the Administrative Agent
and on terms substantially similar to those set out in the indication of
interest letter dated as of July 28, 2008 between the Borrower and TransCanada
Pipeline USA Ltd., pursuant to which the Borrower sells all of the membership
interests it owns in Bison Pipeline LLC to TransCanada Pipeline USA Ltd. or its
wholly owned subsidiary.
 

--------------------------------------------------------------------------------


 
(b)  Section 7.3(b) of the Credit Agreement is hereby amended by replacing
subsection B of such Section in its entirety with the following:
 
(b)           The Borrower shall not lease, sell or otherwise dispose of its
assets to any other Person except: (i) sales of inventory and other assets in
the ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of Borrower previously leased, sold
or disposed of (other than disposed of pursuant to this Section 7.3(b)) during
the twelve-month period ending with the month in which any such lease, sale or
other disposition occurs, do not constitute a substantial portion of the assets
of Borrower, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of Borrower, (v) as permitted pursuant to Section 14 or Section 15
(to the extent it applies to a merger pursuant to Section 14) of the Borrower
Partnership Agreement, and (vi) the sale of membership interests in Bison
Pipeline LLC pursuant to the Bison Pipeline Acquisition Agreement.
 
(c)  Section 7.5 of the Credit Agreement is hereby amended by replacing such
Section  in its entirety with the following:
 
Section 7.5    Restricted Payments.  The Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary, on at least a pro
rata basis with any other shareholders if such Subsidiary is not wholly owned by
the Borrower and other wholly owned Subsidiaries, (iii) if no Event of Default
has occurred or would result therefrom, distributions on the partnership
interests in accordance with the Borrower Partnership Agreement and (iv) if no
Event of Default has occurred or would result therefrom, distributions of
proceeds from the Bison Pipeline Acquisition Agreement.
 
(d)  Section 7.7 of the Credit Agreement is hereby amended by replacing such
Section  in its entirety with the following:
 
Section 7.7        Transactions with Affiliates.  Except as set forth in
Schedule 7.7, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) any Restricted Payment permitted by
Section 7.5 and (c) pursuant to the Bison Pipeline Acquisition Agreement.
 

--------------------------------------------------------------------------------


 
2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received each of the following
documents:


(a)        executed counterparts to this Amendment from the Borrower, each of
the Guarantors and the Lenders; and


(b)        the indication of interest letter dated as of July 28, 2008 between
the Borrower and TransCanada Pipeline USA Ltd. substantially setting out the
terms of the Bison Pipeline Acquisition Agreement.


3.    Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:


(a)         The Borrower, each of its Subsidiaries and the Operator (i) is duly
orga­nized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) ­has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.


(b)   The execution, delivery and performance by the Borrower of the Loan
Documents are within such Person’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action;


(c)         The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents (i) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (ii) will not violate any Requirements of Law applicable to the Borrower
and any of its Subsidiaries, or any judgment, order or ruling of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, in each case
other than violations, defaults or rights which could not reasonably be expected
to result in a Material Adverse Effect, and (iv) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents;
 
(d)         This Amendment has been duly executed and delivered by the Borrower,
and constitutes valid and binding obligations of the Borrower, en­forceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity; and



--------------------------------------------------------------------------------


 
(e)         After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


4.    Effect of Amendment.  Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


5.    Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6.    No Novation.  This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.


7.    Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


8.    Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


9.    Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


10.     Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


[Signature Pages To Follow]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.





 
BORROWER:
 
NORTHERN BORDER PIPELINE COMPANY
 
 
By:
TransCanada Northern Border Inc., its Operator
 
 
 
 
By
/s/ Paul F.
Miller                                                                        
   
Name:  Paul F. Miller
   
Title:  Principal Executive Officer,Vice President and General Manager
             
By
/s/ Patricia M.
Wiederholt                                                                
Name:  Patricia M. Wiederholt
   
Title:  Principal Financial Officer and Controller






[SIGNATURE PAGE TO FIRST AMENDMENT]


 
 

--------------------------------------------------------------------------------

 






 
LENDERS:
 
SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender
 
 
By
/s/ Joe McCreery            
   
Name:  Joe McCreery
   
Title:  Director
     






 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agent and as a Lender
 
 
By
/s/ Lawrence P. Sullivan         
   
Name:  Lawrence P. Sullivan
   
Title:  Managing Director
     








 
BMO CAPITAL MARKETS, as Co-Documentation Agent
 
 
By
/s/ Ian M. Plester            
   
Name:  Ian M. Plester
   
Title:  Director
     






 
BMO CAPITAL MARKETS FINANCING, INC., as a Lender
 
 
By
/s/ Ian M. Plester            
   
Name:  Ian M. Plester
   
Title:  Director
     


[SIGNATURE PAGE TO FIRST AMENDMENT]


 
 

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A., as Co-Documentation Agent and as a Lender
 
 
By
/s/ Andrew L. Kreeger         
   
Name:  Andrew L. Kreeger
   
Title:  Vice President
     






 
MIZUHO CORPORATE BANK, LTD., as Co-Documentation Agent and as a Lender
 
 
By
/s/  Leon Mo                
   
Name:  Leon Mo
   
Title:  Senior Vice President
     






 
JPMORGAN CHASE BANK, N.A., as Managing Agent and as a Lender
 
 
By
/s/ Kenneth J. Fatur            
   
Name:  Kenneth J. Fatur
   
Title:  Managing Director
     








 
EXPORT DEVELOPMENT CANADA, as Managing Agent and as a Lender
 
 
By
/s/  Janine Dopson             
   
Name:  Janine Dopson
   
Title:  Loan Asset Manager
       
By
/s/  H.
Clysdale                                                                             
   
Name:  Howard Clysdale
   
Title:  Portfolio Manager












--------------------------------------------------------------------------------











 
WELLS FARGO BANK N.A., as a Lender
 
 
By
                                
Name:
   
Title:
     








 
BANK OF AMERICA, N.A., as a Lender
 
 
By
/s/ Jay Salitza                 
   
Name:  Jay Salitza
   
Title:  Vice President
     








 
ROYAL BANK OF CANADA, as a Lender
 
 
By
                                 
Name:
   
Title:
     







 
